DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The information disclosure sheet (IDS) filed 30 June 2022 has been considered. Claims 1-4, 8-14, and 33-43 remain in condition for allowance for reasons cited in the 01 April 2022 notice of allowability. 
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Sineway on 22 March 2022.
The application has been amended as follows: 

1.	(Currently Amended)	A method for providing a diagnosis or prognosis of a subject with a head injury, comprising:
(a) providing a biological sample from the subject,
(b) determining the concentration of osteopontin (OPN) in the sample, and
(c) comparing the determined OPN concentration with at least one reference
value, wherein the at least one reference value is an OPN cut-off valued determined by a receiver operating curve (ROC) analysis from biological samples of a patient group, and wherein the OPN cutoff-value is at least twice the value of control samples of a group of control subjects, and
wherein an elevated OPN value is an indication that the subject has a traumatic
brain injury (TBI).

4. 	(Currently Amended)	The method of claim 1, wherein the reference value is the median OPN concentration of the control samples of [[a]]the group of control subjects.

5. 	(Cancelled)

6. 	(Cancelled)

7.	(Cancelled) 

15. – 32.	(Cancelled)

33. (New)	A method for providing a diagnosis or prognosis of a subject with a head injury, comprising:
(a) providing a biological sample from the subject;
(b) determining the concentration of osteopontin (OPN) in the sample; and
(c) comparing the determined OPN concentration with at least one reference
value, wherein the at least one reference value is an OPN cut-off valued determined by a receiver operating curve (ROC) analysis from biological samples of a patient group, and wherein the OPN cutoff-value is higher than 100 ng/ml plasma; and
wherein an elevated OPN value is an indication that the subject has a traumatic
brain injury (TBI).

34.	(New)	The method of claim 33, wherein the subject is a pediatric subject.

35.	(New)	The method of claim 33, wherein the subject is an adult subject.

36.	(New)	The method of claim 33, wherein the reference value is the median OPN concentration of control samples of a group of control subjects.

37.	(New)	The method of claim 33, further comprising determining in the sample the
concentration of GFAP, UCH-L1, S-110, inflammatory cytokines, or a combination thereof.

38.	(New)	The method of claim 33, wherein the sample is selected from the group consisting of blood, plasma, serum, urine, sputum, and perspiration.

39.	(New)	The method of claim 38, wherein the sample is blood plasma or blood serum.

40.	(New)	The method of claim 33, wherein determining the concentration of OPN is carried out using an immunodetection method.

41.	(New)	The method of claim 33, wherein the OPN concentration of the subject with a head injury is elevated compared to the reference value, further comprising treating the subject for TBI.

42.	(New)	The method of claim 33, wherein an elevated OPN value in a pediatric subject is an indication that the subject has an Abusive Head Trauma (AHT).

43.	(New)	The method of claim 33, wherein the OPN value is used to predict the severity of TBI.

Allowable Subject Matter
Claims 1-4, 8-14, and 33-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Ahmed et al. (“The temporal pattern of changes in serum biomarker levels reveals complex and dynamically changing pathologies after exposure to a single low-intensity blast in mice,” 12 June 2015) discloses a method for providing a diagnosis or prognosis of a subject with a head injury (identify the pathological processes in blast-induced traumatic brain injury (bTBI)) (abstract), comprising: 
(a) providing a biological sample from the subject (blood samples) (p. 3, col. 1, para. 5), 
(b) determining the concentration of osteopontin (OPN) in the sample (serum levels of a few inflammatory markers, OPN… increased rapidly after injury) (p. 6, col. 1, para. 3), and 
(c) comparing the determined OPN concentration with at least one reference value, wherein an elevated OPN value is an indication that the subject has a traumatic brain injury (TBI) (marker levels (except OPN) returned to control values at or close to their peak level at 1-month post-injury) (p. 6, col. 1, para. 3).
However, the prior art neither teaches nor fairly suggests a method wherein the at least one reference value is an OPN cut-off valued determined by a receiver operating curve (ROC) analysis from biological samples of a patient group, and wherein the OPN cutoff-value is at least twice the value of control samples of a group of control subjects nor wherein the OPN cutoff-value is higher than 100 ng/ml plasma.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797